Case 1:18-cv-08404-KPF Document 62 Filed 05/20/20 Page 1 of 2
    WESLEY M. MULLEN                                     MULLEN P.C.
                                                    THE METLIFE BUILDING
                                        200    PARK AVENUE | SUITE 1700
                                                    NEW YORK, NY 10166



                                                              May 19, 2020

    Hon. Katherine Polk Failla
    United States District Judge

                                            MEMO ENDORSED
    Southern District of New York
    40 Foley Square
    New York, NY 10007

    Failla_NYSDChambers@nysd.uscourts.gov

    VIA ECF & EMAIL

          Re:     Ricatto v. M3 Innovations Unlimited Inc.,
                  No. 1:18-cv-8404-KPF

    Your Honor,

    I represent the Defendants in this case.

    On behalf of all parties, pursuant to Rules 2.C and D of the
    Court’s individual rules, and pursuant to the Case Management
    Plan, (the “CMO”) (ECF Doc. 48 at 7 ), I write to request
    extension on consent of the following interim case deadlines:
    Deadline                    Original Date         Proposed New Date
    All fact discovery          May 15, 2020          September 14, 2020
    (CMO ⁋ 7.e)

    All expert discovery        June 30, 2020         October 30, 2020
    (CMO ⁋ 7.f)

    The parties also jointly request that the pretrial conference
    scheduled for May 26, 2020, (see CMO at 7), be adjourned to a
    date after the new fact discovery deadline.

    There has been no prior request to extend these dates. The
    reason for the request is that the parties’ affairs have been
    disrupted by the COVID crisis, and those disruptions have
    resulted in substantial delays in document discovery. We are
    hopeful that an extension of the fact discovery deadline to
    September will make in-person depositions possible; furthermore,
    counsel for all parties have personal obligations in August that
    make an August discovery deadline impractical.

    Mr. Cohen, counsel for Plaintiff, consents.     I thank the Court
    for its attention to this request.

    Respectfully,


    Wesley M. Mullen

    cc:   Mr. Jeffrey Cohen, Esq. (via email and CM/ECF)



                                  wmullen@mullenpc.com | (646) 632-3718
         Case 1:18-cv-08404-KPF Document 62 Filed 05/20/20 Page 2 of 2



The Court notes that fact discovery was scheduled to close on May 15,
2020. (Dkt. #48). On May 19, 2020, four days after the close of fact
discovery, the parties submitted this application for an extension of
that deadline, as well as the deadline for expert discovery. (Dkt.
#61). In the future, the parties are directed to bring discovery
issues to the Court's attention before discovery deadlines have
expired. Nevertheless, in light of the COVID-19 pandemic, the parties
application is GRANTED. Fact discovery shall conclude on or before
September 14, 2020, and expert discovery shall conclude on or before
October 30, 2020. No further extensions will be granted.

The pretrial conference currently scheduled for May 26, 2020, is hereby
ADJOURNED to September 29, 2020, at 2:30 p.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.


Dated:       May 20, 2020                     SO ORDERED.
             New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
